DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 is rejected because “the ability” lacks proper antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0084949 to Smith et al. “Smith” in view of U.S. Publication No. 2012/0116364 to Houser et al. “Houser”.  
With respect to Claims 1 and 16, Smith discloses an ultrasound delivery device (Fig. 11) configured to propagate targeted ultrasonic energy (via transducer 62) to the skin for cosmetic and/or therapeutic purposes (Paragraph [0042]).  Examiner notes that the device is handheld in its broadest reasonable interpretation and Fig. 11 depicts an applicator in acoustic contact with a treatment site.  Smith also discloses wherein the device includes an impedance sensor (20 in Fig. 11) used to determine proper skin contact with stored impedance profiles to activate/deactivate the propagation of ultrasonic energy with a device controller (e.g. control circuit) (Abstract; Paragraphs [0002], [0005]-[0007] and [0042]-[0047]).  Examiner notes that such an arrangement would read on the claimed limitation of delivering ultrasound energy when the applicator is “acoustically interfaced” with the treatment site in its broadest reasonable interpretation.  
Smith’s device does not appear to include conventional haptic feedback devices (e.g. vibrator) to be activated when (e.g. selectively) the ultrasonic energy is propagated.
Houser teaches from within a similar field of endeavor with respect to ultrasound therapeutic devices (Abstract; Paragraph [0025]) wherein a vibratory motor is provided to provide haptic feedback when the device is operating (Paragraphs [0035]-[0038]).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the handheld ultrasound treatment device described by Smith to include conventional feedback components (e.g. haptic vibrator) described by Houser in order to enhance treatment and improve user safety.  Examiner notes that in the modified system, the device controller would activate the ultrasound and vibration means “selectively” (e.g. when proper coupling is determined as explained above) in its broadest reasonable interpretation.  Furthermore, such a modification merely involves a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).  As for the specific placement of the vibrator, one skilled in the art would have been motivated to have positioned the vibratory anywhere in the hand held applicator including adjacent to the transducer, given the space depicted in Smith’s Fig. 11, so long as it conveyed haptic feedback to the user’s hand (see below for an annotated Fig. 11 depicting the proposed modification.  Moreover, it should be noted that Applicant has failed to disclose any criticality or unexpected result from the claimed arrangement.  Thus, the positioning of the vibrator inside the handheld applicator is a matter of pure design choice.  

    PNG
    media_image1.png
    663
    958
    media_image1.png
    Greyscale



As for Claims 2-4 and 17, Examiner notes that the impedance sensor arrangement as described above would read on the claimed “coupling sensor” and corresponding “coupling signal indicative of the ability to transmit ultrasonic energy” in its broadest reasonable interpretation.  Examiner notes that the coupling signal is indicative of a binary degree of coupling (e.g. coupling/no coupling) in its broadest reasonable interpretation.  Moreover, in the modified device, the vibratory feedback would be selectively activated when ultrasonic energy is propagated.  It follows, that the coupling signal used to activate/deactivate the propagation of ultrasonic energy would also selectively activate the vibrator in its broadest reasonable interpretation.  

Regarding Claims 7-9, 13 and 19-20, Examiner notes that turning the vibration means on and off in accordance with the modified device would read on “selectively adjusting the electrical energy applied to the vibrator” as claimed in its broadest reasonable interpretation.  That is to say, when proper contact is indicated, the electrical energy supplied to the vibrator would be increased.  Similarly, when proper contact is no longer detected, the ultrasonic energy (and thus, the vibratory) would be deactivated resulting in a decrease in electrical energy supplied to the vibrator.  
With respect to Claim 14, Houser explains that the vibration could be continuous or sporadic (e.g. pulsed) (Paragraph [0035]).  Accordingly, it would have been obvious to a person skilled in the art to enable a selection of a desired type of haptic feedback as such a modification appears to be a matter of pure design choice in the absence of showing any criticality or unexpected result.  
As for Claim 21, Examiner notes that the waveform of a deactivated vibrator is different than the waveform of an activated vibrator in its broadest reasonable interpretation.  
Regarding Claim 22, one skilled in the art would appreciate that ultrasound treatment would increase the temperature of the body and thus dilate blood vessels and increase blood flow to the targeted area.  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Houser as applied to claims 1 and 9 above, and further in view of U.S. Publication No. 2017/0172659 to Choi et al. “Choi”.  
Smith and Houser disclose an ultrasound treatment device as described above.  However, the art of record does not expressly disclose a user interface in the form of a grip sensor in order to determine if and when to propagate the aforementioned ultrasonic energy.  
Choi teaches from within a similar field of endeavor with respect to handheld energy delivering devices wherein the device includes a grip sensor to determine if it is safe to use the device (Paragraphs [0082]-[0085] and [0092]).  
Accordingly, at the time of the invention, it would have been obvious to have further modified the handheld device described by Smith and Houser to include a grip sensor as a user interface as described by Choi in order to further improve patient/user safety when operating the device.  

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Houser as applied to claim 16 above, and further in view of U.S. Publication No. 2006/0025683 to Hoffmann et al. “Hoffmann” or U.S. Publication No. 2013/0096471 to Slayton et al. “Slayton”. 
With respect to Claims 22-24, Smith and Houser as modified disclose an ultrasound treatment system and method as described above.  However, the modified system does not appear to specifically disclose treatment of a vascular spasm and/or breaking up an embolus in a blood vessel as now claimed.  
Hoffmann teaches from within a similar field of endeavor with respect to handheld ultrasound treatment systems and methods (Paragraph [0016]) where clots may create a degree of spasm (Paragraph [0003]) and wherein the clot may be treated with ultrasound to cause disruption of the clot (Paragraphs [0005] and [0018]-[0021]).  
Smith and Houser to be configured to output blood clot treatment frequencies as described by Hoffmann in order to treat a variety of conditions in a known and conventional manner (e.g. external ultrasound).  Such a modification merely involves combing prior art elements according to known techniques to yield predictable results and/or a simple substation of one known ultrasound generating means for another to yield predictable results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, 14, 18-21, 23 and 28-31 of copending Application No. 15/011156 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed toward a handheld ultrasound treatment device a coupling sensor and vibrator.  While the current claims do not specify that the ultrasound energy is used to reduce biofilm, omission of such features is seen as an obvious broadening of the co-pending claims.  Thus, the claims are not patentably distinct.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed 10/30/2020 have been considered but are moot in view of the updated grounds of rejection.  However, Examiner will address Applicant’s arguments which may still pertain to the rejection above.  For example, Applicant argued “...neither Smith nor Houser describes or suggests a vibrator mounted on the handle adjacent to the transducer” (REMARKS, Page 9).  Examiner “...one skilled in the art would not have modified the device in Smith to include a vibrator in the applicator portion of Smith because Houser teaches playing the haptic feedback remote from the applicator or end effector...one skilled in the art would have recognized that there may be a problem or difficulty with a vibrator of the Applicator of Smith because vibrations can cause decoupling from the skin of the user” (REMARKS, Page 9-emphaiss added).  First, it must be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As described above, Smith discloses a hand-held treatment device and Houser discloses a haptic feedback means (vibrator) housed in a handle to provide haptic feedback.  Thus, it would have been obvious to have positioned the vibrator inside Smith’s hand-held housing in order to convey feedback to the user.  Regarding the hypothetical “decoupling” argument, Examiner respectfully notes that arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c)).  
Double Patenting rejections maintained in view of Applicant’s request (REMARKS, Page 10).  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793